

INDEMNIFICATION AND ADVANCEMENT AGREEMENT
This Indemnification and Advancement Agreement (the “Agreement”) is made as of
______________, 20__ by and between Axalta Coating Systems Ltd., a Bermuda
exempted company (the “Company”), and __________________ (“Indemnitee”).
RECITALS:
WHEREAS, directors, officers, and other persons in service to publicly-traded
companies are being increasingly subjected to expensive and time-consuming
litigation relating to, among other things, matters that traditionally would
have been brought only against the company itself;
WHEREAS, highly competent persons have become more reluctant to serve as
directors or in other capacities unless they are provided with adequate
protection through insurance and adequate indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the company;
WHEREAS, the board of directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company and its shareholders and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;
WHEREAS, section 98 of the Companies Act 1981 (as amended) of Bermuda (the
“Companies Act”), provides generally that a Bermuda company may in its bye-laws
or in any contract or arrangement indemnify its directors and officers against
certain liabilities in relation to such company or any subsidiary thereof;
WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification, advancement of expenses and any other rights provided to, or
for the benefit of, Indemnitee as provided for in the bye-laws of the Company,
as may be amended from time to time (the “Bye-Laws”), the Companies Act or other
applicable law and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder; and
WHEREAS, (i) Indemnitee may not regard the protection available under the
Bye-Laws and insurance as adequate in the present circumstances, (ii) Indemnitee
may not be willing to serve or continue to serve as a director and/or officer
without adequate protection, (iii) the Company desires Indemnitee to serve in
such capacity, and (iv) Indemnitee is willing to serve, continue to serve and to
take on additional service for or on behalf of the Company on the condition that
he or she be so indemnified.
AGREEMENT:
NOW, THEREFORE, in consideration of the terms and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


Signature Page to Indemnification and Advancement Agreement



--------------------------------------------------------------------------------




Section 1.Definitions.
(a)
As used in this Agreement:

“Affiliate” of any specified Person shall mean any other Person controlling,
controlled by or under common control with such specified Person.
“Bermuda Law” means any law, rule, statute, regulation, order, judgment, decree,
treaty or other requirement having the force of law in Bermuda.
“Corporate Status” describes Indemnitee’s past, present or future status as a
director, officer, employee, agent, fiduciary or trustee of (i) the Company or
its subsidiaries, or (ii) any other Enterprise of which such person is or was
serving at the request of the Company.
“Disinterested Director” means a director of the Company who is not or was not a
party to a Proceeding in respect of which indemnification is sought by
Indemnitee.
“Enterprise” shall mean the Company and any of its subsidiaries and any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as a director, officer, employee, agent, fiduciary
or trustee.
“Expenses” shall mean all reasonable direct and indirect costs, expenses, fees
and charges (including without limitation attorneys’ fees, retainers, court
costs, transcript costs, fees and cost of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, fees and expenses of third party vendors and all
other disbursements or expenses) of the types customarily incurred in connection
with prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, or otherwise participating in, a
Proceeding. Expenses also shall include, without limitation, (i) expenses
incurred in connection with any appeal resulting from, incurred by Indemnitee in
connection with, arising out of respect of or relating to, any Proceeding,
including without limitation, the premium, security for, and other costs
relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent, (ii) for purposes of Section 10(d) of this Agreement only, expenses
incurred by Indemnitee in connection with the interpretation, enforcement or
defense of Indemnitee’s rights under this Agreement, by litigation or otherwise,
(iii) any United States federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, and (iv) any interest, assessments or other charges in respect
of the foregoing.
“Indemnity Obligations” shall mean all obligations of the Company to Indemnitee
under this Agreement, including the Company’s obligations to provide
indemnification to Indemnitee and advance Expenses to Indemnitee under this
Agreement.
“Independent Counsel” shall mean a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for


Signature Page to Indemnification and Advancement Agreement



--------------------------------------------------------------------------------




indemnification hereunder; provided, however, that the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
“Liabilities” means all claims, liabilities, damages, losses, judgments
(including pre- and post-judgment interest), orders, fines, penalties and other
amounts payable in connection with, arising out of, or in respect of or relating
to any Proceeding, including, without limitation, amounts paid in settlement in
any Proceeding and all costs and expenses in complying with any judgment, order
or decree issued or entered in connection with any Proceeding or any settlement
agreement, stipulation or consent decree entered into or issued in settlement of
any Proceeding.
“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.
“Proceeding” shall mean any actual threatened, pending or completed action,
claim, suit, arbitration, alternate dispute resolution mechanism, formal or
informal hearing, inquiry or investigation, litigation, inquiry, administrative
hearing, mediation, regulatory or self-regulatory action or any other actual,
threatened, pending or completed judicial, administrative or arbitration
proceeding (including, without limitation, any such proceeding under the United
States Securities Act of 1933, as amended, or the Exchange Act, or any other
United States federal law, state law, statute or regulation), whether brought by
or in the name or right of the Company or otherwise, and whether of a civil,
criminal, administrative or investigative nature, in each case, in which
Indemnitee was, is or will be, or is threatened to be, involved as a party,
witness or otherwise by reason of Indemnitee’s Corporate Status, or by reason of
any actual or alleged action taken by Indemnitee or of any inaction on
Indemnitee’s part while having any Corporate Status, in each case, whether or
not serving in such capacity at the time any Liability or Expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement. This shall also include any proceeding initiated
by Indemnitee to enforce Indemnitee’s rights under this Agreement.
(b)For the purpose hereof, references to “fines” shall include any excise tax
assessed with respect to any employee benefit plan; and references to “serving
at the request of the Company” shall include any service as a director, officer,
employee, agent, fiduciary or trustee of the Company or its subsidiaries which
imposes duties on, or involves services by, such director, officer, employee,
agent, fiduciary or trustee, with respect to an employee benefit plan, its
participants or beneficiaries.
Section 2. Indemnity.
(a)Subject to Section 8, the Company shall indemnify Indemnitee if Indemnitee is
a party or is threatened to be made a party to any threatened, pending or
completed Proceeding, including a Proceeding brought by or in the right of the
Company or its subsidiaries, by reason of the fact that Indemnitee is or was a
director, officer, employee, agent, fiduciary or trustee of the Company or its
subsidiaries or is or was serving at the request of the Company as a director,
officer, employee, agent, fiduciary or trustee of any other company,
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other entity or enterprise or by reason of anything
done or not done by Indemnitee in any such capacity. Subject to Section 8,
pursuant to this Section 2, Indemnitee shall be indemnified from and against all
Liabilities and Expenses


Signature Page to Indemnification and Advancement Agreement



--------------------------------------------------------------------------------




actually incurred by Indemnitee in connection with such Proceeding (including,
but not limited to, the investigation, defense, settlement or appeal thereof).
(b)Notwithstanding any other provision of this Agreement other than Section 8,
Indemnitee shall be indemnified against all Expenses actually incurred by
Indemnitee or on Indemnitee’s behalf in defending any Proceedings referred to in
Section 2(a) in which judgment is given in Indemnitee’s favor, in which he or
she is acquitted, or in respect of which relief is granted to Indemnitee by the
Supreme Court of Bermuda (the “Court”) under section 281 of the Companies Act.
(c)Without limiting the scope of the indemnity provided under any other
provision of this Agreement, if Indemnitee has reason to apprehend that any
claim will or might be made against him or her in respect of any negligence,
default, breach of duty or breach of trust, he or she may apply to the Court for
relief pursuant to section 281 of the Companies Act and, to the extent that the
Court relieves Indemnitee, either wholly or partly, from Indemnitee’s liability
in accordance with section 281 of the Companies Act, Indemnitee shall be
indemnified against any liability incurred by him or her in defending any
Proceedings in accordance with section 98(2)(b) of the Companies Act.
Section 3.Indemnification For Expenses as a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness in any Proceeding to which Indemnitee is not a party, he or
she shall be indemnified against all Liabilities and Expenses suffered or
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.
Section 4.Additional Indemnification. Notwithstanding any limitation in Section
2, the Company shall indemnify Indemnitee to the fullest extent permitted by
applicable law if Indemnitee is a party to or threatened to be made a party to
any Proceeding (including a Proceeding by or in the name or right of the Company
to procure a judgment in its favor) against all Liabilities and Expenses
suffered or incurred by Indemnitee in connection with such Proceeding:
i.to the fullest extent permitted by the provision of the Companies Act that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any replacement of the Companies Act, and
ii.to the fullest extent authorized or permitted by any amendments to or
replacements of the Companies Act adopted after the date of this Agreement that
increase the extent to which a company may indemnify its officers and directors.
Section 5.Advances of Expenses. In accordance with the pre-existing provision of
Section 53.3 of the Bye-Laws, and notwithstanding Section 8 and any other
provision of this Agreement to the contrary, the Company shall advance, to the
extent not prohibited by law, the Expenses incurred by Indemnitee in connection
with any Proceeding, and such advancement shall be made no later than thirty
(30) days after the receipt by the Company of a statement or statements
requesting such advances from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest-free.
Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all Expenses incurred pursuing an action to enforce this right
of advancement, including Expenses incurred preparing and forwarding statements
to the Company to support the advances claimed. Indemnitee


Signature Page to Indemnification and Advancement Agreement



--------------------------------------------------------------------------------




shall qualify for advances upon the execution and delivery to the Company of
this Agreement. In accordance with section 98(2)(c) of the Companies Act,
Indemnitee agrees to repay any amounts advanced if any allegation of fraud or
dishonesty is proved against Indemnitee.
Section 6.Procedure for Notification and Defense of Claim.
(a)Indemnitee shall notify the Company in writing of any Proceeding with respect
to which Indemnitee intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written notice thereof. The written notification to the Company shall include
a description of the nature of the Proceeding and the facts underlying the
Proceeding. To obtain indemnification or advancement of Expenses under this
Agreement, Indemnitee shall submit to the Company a written request therefor,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee. Subject to Section 8, upon making such
request for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in the
making of any determination contrary to such presumption. Any delay or failure
by Indemnitee to notify the Company hereunder will not relieve the Company from
any liability which it may have to Indemnitee hereunder or otherwise than under
this Agreement, and any delay or failure in so notifying the Company shall not
constitute a waiver by Indemnitee of any rights under this Agreement. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification or advancement of Expenses, advise the Board in writing that
Indemnitee has made such a request.
(b)In the event Indemnitee is entitled to indemnification or advancement of
Expenses with respect to any Proceeding, Indemnitee may, at Indemnitee’s option,
(i) retain counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld, conditioned or delayed) to
represent Indemnitee in, and with respect to, such Proceeding, at the sole
expense of the Company, or (ii) have the Company assume the defense of
Indemnitee in such Proceeding, in which case the Company shall assume the
defense of such Proceeding with counsel selected by the Company and approved by
Indemnitee (which approval shall not be unreasonably withheld, conditioned or
delayed) within ten (10) days of the Company’s receipt of written notice of
Indemnitee’s election to cause the Company to do so. If the Company is required
to assume the defense of any such Proceeding, it shall engage legal counsel for
such defense, and the Company shall be solely responsible for all fees and
expenses of such legal counsel and otherwise of such defense. Such legal counsel
may represent both Indemnitee and the Company (and/or any other party or parties
entitled to be indemnified by the Company with respect to such matter) unless,
in the reasonable opinion of Indemnitee (after consultation with legal counsel),
there is an actual or potential conflict of interest between Indemnitee and the
Company (or any other such party or parties) or there are legal defenses
available to Indemnitee that are not available to the Company (or any such other
party or parties). Notwithstanding either party’s assumption of responsibility
for defense of a Proceeding, each party shall have the right to engage separate
counsel at its own expense. The party having responsibility for defense of a
Proceeding shall provide the other party and its counsel with all copies of
pleadings and material correspondence relating to the Proceeding. Indemnitee and
the Company shall reasonably cooperate in the defense of any Proceeding with
respect to which indemnification is sought hereunder, regardless of whether the
Company or Indemnitee assumes the defense thereof. Indemnitee may not settle or
compromise any Proceeding without the prior written consent of the Company,
which consent shall not be unreasonably withheld, conditioned or delayed. The
Company may not settle or compromise any Proceeding without the prior written
consent of Indemnitee, which consent shall not be unreasonably withheld,
conditioned or delayed.


Signature Page to Indemnification and Advancement Agreement



--------------------------------------------------------------------------------




Section 7.Procedure Upon Application for Indemnification.
(a)Upon written request by Indemnitee for indemnification pursuant to Section
6(a), subject to Section 8, the Company shall advance all Expenses necessary to
defend against a Claim. If any determination by the Company is required by
applicable law with respect to Indemnitee’s ultimate entitlement to
indemnification, such determination shall be made by the following person or
persons who shall be empowered to make such determination:
(i)    the Board, by a majority vote of the Disinterested Directors; or
(ii)    if such vote is not obtainable or, even if obtainable, if such
Disinterested Directors so direct by majority vote, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee.
For the purposes of Section 7(a)(ii), Independent Counsel shall be selected by
the Board and approved by Indemnitee. Upon failure of the Board to so select
such Independent Counsel or upon failure of Indemnitee to so approve, such
Independent Counsel shall be selected by a single arbitrator pursuant to the
rules of the American Arbitration Association. Such determination of entitlement
shall be made no later than thirty (30) days after receipt of Indemnitee’s
written request for indemnification pursuant to this Agreement. Indemnitee shall
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination. Subject to Section 8, any Expenses incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom. The Company will not deny any written
request for indemnification hereunder made by Indemnitee unless an adverse
determination as to Indemnitee’s entitlement to such indemnification described
in this Section 7 has been made. The Company agrees to pay the reasonable fees
and expenses of the Independent Counsel referred to above and to fully indemnify
such counsel against any and all Expenses, claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.
The Company shall be bound by and shall have no right to challenge a favorable
determination of Indemnitee’s entitlements.
(b)In the event any determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 7(a)(ii) hereof, (i) the
Independent Counsel shall be selected by the Company within ten (10) days of the
Submission Date (as defined below) (the cost of each such counsel to be paid by
the Company), (ii) the Company shall give written notice to Indemnitee advising
it of the identity of the Independent Counsel so selected and (iii) Indemnitee
may, within ten (10) days after such written notice of selection shall have been
given, deliver to the Company Indemnitee’s written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 1 of this Agreement. Absent a timely
objection, the person so selected shall act as Independent Counsel. If a written
objection is so made by Indemnitee, the Independent Counsel so selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court of competent jurisdiction has determined that such objection is without
merit. If no Independent Counsel shall have been selected and not objected to
before the later of (i) thirty (30) days after the submission by Indemnitee of a
written request for indemnification pursuant to


Signature Page to Indemnification and Advancement Agreement



--------------------------------------------------------------------------------




Section 7(a) hereof (the “Submission Date”) and (ii) ten (10) days after the
final disposition of the Proceeding, each of the Company and Indemnitee shall
select a law firm or member of a law firm meeting the qualifications to serve as
Independent Counsel, and such law firms or members of law firms shall select the
Independent Counsel. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 10(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
(c)Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding; provided that, in
absence of any such determination with respect to such Proceeding, the Company
shall pay Liabilities and advance Expenses with respect to such Proceeding as if
the Company had determined Indemnitee to be entitled to indemnification and
advancement of Expenses with respect to such Proceeding.
Section 8. Limitation of Indemnification. Notwithstanding any other terms of
this Agreement other than a change in applicable Bermuda Law in accordance with
Section 11(a) of this Agreement, nothing herein shall indemnify Indemnitee
against, or exempt Indemnitee from, any liability in respect of Indemnitee’s
fraud or dishonesty.
Section 9.Presumptions and Effect of Certain Proceedings.
(a)In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall, to
the fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 6(a) of this Agreement, and the
Company shall, to the fullest extent not prohibited by law, have the burden of
proof to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of the Company (including by its directors or independent legal counsel)
to have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or independent legal
counsel) that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.
(b)If the person, persons or entity empowered or selected under Section 7 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within thirty (30) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
a prohibition of such indemnification under applicable law; provided, however,
that such 30-day period may be extended for a reasonable time, not to exceed an
additional fifteen (15) days, if (i) the determination is to be made by
Independent Counsel and Indemnitee objects to the Company’s selection of
Independent Counsel and (ii) the Independent Counsel ultimately selected
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.
(c)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise


Signature Page to Indemnification and Advancement Agreement



--------------------------------------------------------------------------------




expressly provided in this Agreement) adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee is not entitled to
indemnification under this Agreement.
(d)For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers, employees, boards (or
committees thereof) or agents of the Enterprise in the course of their duties,
or on the advice of legal counsel or other advisors (including financial
advisors and accountants) for the Enterprise or on information or records given
or reports made to the Enterprise by an independent certified public accountant
or by an appraiser, actuary or other expert or advisor selected with reasonable
care by the Enterprise. The provisions of this Section 9(d) shall not be deemed
to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.
(e)The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Enterprise shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.
Section 10.Remedies of Indemnitee.
(a)In the event that (i) a determination is made pursuant to Section 7 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 7(a) of this Agreement within
forty-five (45) days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 3 or the second to last sentence of Section 7(a) of this Agreement
within ten (10) days after receipt by the Company of a written request therefor,
(v) payment of indemnification pursuant to Section 2 or 4 of this Agreement is
not made within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification, or (vi) in the event that the Company
or any other person takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any litigation or other action or
proceeding designed to deny, or to recover from, Indemnitee the benefits
provided or intended to be provided to Indemnitee hereunder, Indemnitee shall be
entitled to an adjudication by a court of competent jurisdiction of Indemnitee’s
entitlement to such indemnification and/or advancement of Expenses.
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.
(b)In the event that a determination shall have been made pursuant to Section 7
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 10 shall
be conducted in all respects as a de novo trial, or arbitration, on the merits
and Indemnitee shall not be prejudiced by reason of that adverse determination.
In any judicial proceeding or arbitration commenced pursuant to this Section 10,
the Company shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.
(c)If a determination shall have been made pursuant to Section 7(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial


Signature Page to Indemnification and Advancement Agreement



--------------------------------------------------------------------------------




proceeding or arbitration commenced pursuant to this Section 10, absent a
prohibition of such indemnification under applicable law.
(d)The Company shall, to the fullest extent not prohibited by law, be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 10 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement. It is the intent of the Company that Indemnitee not be required to
incur legal fees or other Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to Indemnitee hereunder. The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Company of a
written request therefor) advance, to the extent not prohibited by law, such
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action or proceeding brought by Indemnitee for indemnification or advance of
Expenses from the Company under this Agreement, any other agreement, or the
Bye-Laws, or under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of Expenses or
insurance recovery, as the case may be.
Section 11.Non-exclusivity; Survival of Rights; Insurance; Subrogation.
(a)The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Bye-Laws,
any agreement, a vote of shareholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in Bermuda Law, whether by statute or judicial
decision, permits greater indemnification or advancement of Expenses than would
be afforded currently under the Bye-Laws and/or this Agreement, it is the intent
of the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.
(b)The Company hereby acknowledges that Indemnitee may have certain rights to
indemnification, advancement of Expenses and/or insurance provided by one or
more Persons with whom or which Indemnitee may be associated. The Company hereby
acknowledges and agrees that (i) the Company shall be the indemnitor of first
resort with respect to any Proceeding, Expense, Liability or matter that is the
subject of the Indemnity Obligations, (ii) the Company shall be primarily liable
for all Indemnity Obligations and any indemnification afforded to Indemnitee in
respect of any Proceeding, Expense, Liability or matter that is the subject of
Indemnity Obligations, whether created by law, organizational or constituent
documents, contract (including this Agreement) or otherwise, (iii) any
obligation of any other Persons with whom or which Indemnitee may be associated
to indemnify Indemnitee and/or advance Expenses to Indemnitee in


Signature Page to Indemnification and Advancement Agreement



--------------------------------------------------------------------------------




respect of any proceeding shall be secondary to the obligations of the Company
hereunder, (iv) the Company shall be required to indemnify Indemnitee and
advance Expenses to Indemnitee hereunder to the fullest extent provided herein
without regard to any rights Indemnitee may have against any other Person with
whom or which Indemnitee may be associated or insurer of any such Person and (v)
the Company irrevocably waives, relinquishes and releases any other Person with
whom or which Indemnitee may be associated from any claim of contribution,
subrogation, reimbursement, exoneration or indemnification, or any other
recovery of any kind in respect of amounts paid by the Company hereunder. In the
event any other Person with whom or which Indemnitee may be associated or their
insurers advances or extinguishes any liability or loss which is the subject of
any Indemnity Obligation owed by the Company or payable under any insurance
policy provided under this Agreement, the payor shall have a right of
subrogation against the Company or its insurer or insurers for all amounts so
paid which would otherwise be payable by the Company or its insurer or insurers
under this Agreement. In no event will payment of an Indemnity Obligation of the
Company under this Agreement by any other Person with whom or which Indemnitee
may be associated or their insurers affect the obligations of the Company
hereunder or shift primary liability for any Indemnity Obligation to any other
Person with whom or which Indemnitee may be associated. Any indemnification
and/or insurance or advancement of Expenses provided by any other Person with
whom or which Indemnitee may be associated with respect to any liability arising
as a result of Indemnitee’s Corporate Status or capacity as an officer or
director of any Person is specifically in excess over any Indemnity Obligation
of the Company or any valid and collectible insurance (including but not limited
to any malpractice insurance or professional errors and omissions insurance)
provided by the Company under this Agreement, and any obligation to provide
indemnification and/or insurance or advance Expenses of any other Person with
whom or which Indemnitee may be associated shall be reduced by any amount that
Indemnitee collects from the Company as an indemnification payment or
advancement of Expenses pursuant to this Agreement.
(c)To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, fiduciaries,
trustees or agents of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise for which such
person is serving at the request of the Company, Indemnitee shall be covered by
such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available for any such director, officer, employee,
fiduciary, trustee or agent under such policy or policies. If, at the time of
the receipt of a notice of a claim pursuant to the terms hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.
(d)In the event of any payment under this Agreement, the Company shall not be
subrogated to and hereby waives any rights to be subrogated to any rights of
recovery of Indemnitee, including rights of indemnification provided to
Indemnitee from any other person or entity with whom Indemnitee may be
associated as well as any rights to contribution that might otherwise exist;
provided, however, that the Company shall be subrogated to the extent of any
such payment of all rights of recovery of Indemnitee under insurance policies of
the Company or any of its subsidiaries.
(e)The indemnification and contribution provided for in this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of Indemnitee.


Signature Page to Indemnification and Advancement Agreement



--------------------------------------------------------------------------------




Section 12.Duration of Agreement; Not Employment Contract. This Agreement shall
be binding upon the Company and its successors and assigns and shall inure to
the benefit of Indemnitee and Indemnitee’s heirs, executors and administrators.
The Company shall require and cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by written agreement, to expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. This Agreement shall not be deemed an employment contract between the
Company (or any of its subsidiaries or any other Enterprise) and Indemnitee.
Indemnitee specifically acknowledges that Indemnitee’s employment with the
Company (or any of its subsidiaries or any other Enterprise), if any, is at
will, and Indemnitee may be discharged at any time for any reason, with or
without cause, except as may be otherwise provided in any written employment
contract between Indemnitee and the Company (or any of its subsidiaries or any
other Enterprise), other applicable formal severance policies duly adopted by
the Board, or, with respect to service as a director of the Company, by the
memorandum of association of the Company, the Bye-Laws, and the Companies Act.
Section 13.Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
Section 14.Enforcement.
(a)The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director, officer, employee, fiduciary, trustee or agent of the Company or any
of its subsidiaries or (at the request of the Company) any other Enterprise.
(b)This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Bye-Laws and applicable law, and shall
not be deemed a substitute therefore, nor to diminish or abrogate any rights of
Indemnitee thereunder.
(c)The parties hereto agree that each party hereto may enforce this Agreement by
seeking specific performance hereof, without any necessity of showing
irreparable harm or posting a bond, which requirements are hereby waived, and
that by seeking specific performance, Indemnitee shall not be precluded from
seeking or obtaining any other relief to which he or she may be entitled.


Signature Page to Indemnification and Advancement Agreement



--------------------------------------------------------------------------------




Section 15.More Favorable Indemnification Agreements. In the event the Company
enters into an indemnification agreement with another director or officer of the
Company or any of its subsidiaries containing a term or terms more favorable to
Indemnitee than the terms contained herein, Indemnitee shall be afforded the
benefit of such more favorable term or terms and such more favorable term or
terms shall be deemed incorporated by reference herein as if set forth in full
herein.
Section 16.Modification and Waiver. Except as provided in Section 11(a) with
respect to changes in Bermuda Law that broaden the right of Indemnitee to be
indemnified by the Company and Section 15 which provides for Indemnitee to be
afforded the benefit of a more favorable term or terms included in other
indemnification agreements, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by all of the parties
hereto. Except as otherwise expressly provided herein, the rights of a party
hereunder (including the right to enforce the obligations hereunder of the other
parties) may be waived only with the written consent of such party, and no
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.
Section 17.Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:
(a)If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.
(b)
If to the Company to

Axalta Coating Systems
Two Commerce Square
2001 Market Street
Suite 3600
Philadelphia, Pennsylvania 19103
Attention: General Counsel
or to any other address as may have been furnished to Indemnitee by the Company.
Section 18.Contribution. To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company and any other Enterprise (and


Signature Page to Indemnification and Advancement Agreement



--------------------------------------------------------------------------------




their other respective directors, officers, employees, fiduciaries, trustees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).
Section 19.Applicable Law and Consent to Jurisdiction. The terms and conditions
of this Agreement and the rights of the parties hereunder shall be governed by
and construed in all respects in accordance with Bermuda Law. The parties to
this Agreement hereby irrevocably agree that the courts of Bermuda shall have
non-exclusive jurisdiction in respect of any dispute, suit, action, arbitration
or proceedings (“Agreement Proceedings”) which may arise out of or in connection
with this Agreement and waive any objection to Agreement Proceedings in the
courts of Bermuda on the grounds of venue or on the basis that the Agreement
Proceedings have been brought in an inconvenient forum; provided that to the
extent any matters are referred to arbitration pursuant to Section 7(a) or
10(a), such matters shall be exclusively determined by such arbitral proceedings
which shall be conducted by a single arbitrator, in the English language and in
Philadelphia, Pennsylvania, USA.
Section 20.Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
Section 21.Miscellaneous. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.


Signature Page to Indemnification and Advancement Agreement



--------------------------------------------------------------------------------




[Remainder of page intentionally left blank]




Signature Page to Indemnification and Advancement Agreement



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
AXALTA COATING SYSTEMS LTD.
By: __________________________            
Name:
Title:
INDEMNITEE


______________________________
Name:         
Address:    






Signature Page to Indemnification and Advancement Agreement

